J. S02001/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.D.G., JR., A MINOR              :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: N.M.W., MOTHER                :          No. 2386 EDA 2018


               Appeal from the Decree Entered July 19, 2018,
               in the Court of Common Pleas of Bucks County
                 Orphans’ Court Division at No. 2018-a9052


IN RE: J.D.G., A MINOR                   :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: N.M.W., MOTHER                :          No. 2408 EDA 2018


               Appeal from the Decree Entered July 19, 2018,
               in the Court of Common Pleas of Bucks County
                 Orphans’ Court Division at No. 2018-a9053


BEFORE: GANTMAN, P.J.E., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED FEBRUARY 21, 2019

      N.M.W (“Mother”) appeals from the July 19, 2018 decrees entered in

the Court of Common Pleas of Bucks County Orphans’ Court Division

involuntarily terminating her parental rights to her dependent children, J.D.G.,

male child, born in October of 2008, and L.D.G., Jr., male child, born in

September of 2012 (collectively, the “Children”), pursuant to the Adoption

Act, 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).1 We affirm.


1Pursuant to Pa.R.A.P. 513, this court sua sponte consolidated these appeals
because they involve related parties and issues. (Order of court, 9/6/18.)
J. S02001/19

     The orphans’ court set forth the following:

           [Bucks County Children and Youth Social Services
           Agency (“Agency”)] first received a referral regarding
           this family in September 2010. Between 2010 and
           2013, the Agency provided general protective services
           to the family.      In December 2013, dependency
           petitions were filed, and on August 13, 2014 both
           [C]hildren were adjudicated dependent. The Children
           were placed in the legal custody of a maternal aunt
           until September 8, 2014, when an emergency custody
           Order placed the Children in the care of the Agency.
           A shelter care hearing was conducted on
           September 15, 2014. The Children were then in the
           care of the Agency for twenty-three (23) consecutive
           months. On August 3, 2016, the Children were
           returned to the care of Mother; however, shortly
           thereafter, on September 13, 2016, the Children were
           returned to the care of the Agency. They have
           remained in the Agency’s care since that time. In
           total, then, the Children have been out of Mother’s
           care for approximately forty-five (45) months of the
           past forty-six (46) months, except for the brief period
           in August and September 2016.

           Unfortunately, Mother has failed to remedy the
           difficult circumstances that originally caused the
           Children to come into the care of the Agency,
           particularly with regard to extremely unsuitable
           housing conditions, and she has failed to adequately
           comply with the Permanency Placement Plans that the
           Agency designed for her. On May 16, 2018, the
           Agency filed the subject Petitions for the Involuntary
           Termination of Mother’s Parental Rights under
           § 2511(a)(2), (5), and (8) of the Adoption Act. On
           August 10, 2018, Mother filed a timely appeal in the




                                    -2-
J. S02001/19


            Superior   Court   from      our    July    19,      2018
            Decrees.[Footnote 2][2]

                  [Footnote 2] Despite this being a fast
                  track       appeal       pursuant         to
                  Pa.R.A.P. 1925(a)(2),     the    [orphans’
                  c]ourt was delayed in receiving the official
                  transcript of this hearing due to
                  unexpected medical difficulties suffered
                  by th[e orphans’ c]ourt’s stenographer.
                  Immediately     upon    receipt   of    the
                  transcript, the [orphans’ c]ourt promptly
                  addressed this appeal.

Orphans’ court opinion, 10/12/18 at 1-2 (citations to notes of testimony

omitted).

            [At the termination of parental rights hearing,] [w]e
            heard the testimony of Ericka Way, the Agency
            caseworker who became involved with this family in
            February 2018.[Footnote 4]         Ms. Way testified
            regarding more than twenty (20) visits to Mother’s
            home between 2011 and 2018. The first visit occurred
            on September 28, 2010. That was an unannounced
            visit to the home following the referral that was made

2 The record reflects that Mother simultaneously filed a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).
Thereafter, the orphans’ court filed its Rule 1925(a)(2)(ii) opinion.

     We further note that the orphans’ court noted that:

            the biological father (“Father”) did not appear at the
            hearing, although his court-appointed counsel was
            present. The Agency has had no contact with Father
            since November 2016. He has not sought assistance
            from the Agency, nor has he been an active resource
            for the Children. Decrees granting the Agency’s
            Petitions to Terminate Father’s Rights as to both
            Children were signed on July 19, 2018. Father has
            not filed an appeal.

Orphans’ court opinion, 10/12/18 at 1 n.1.


                                     -3-
J. S02001/19


          to the Agency about this family. The house was found
          to be “cluttered and filthy,” with no food in the home
          and ants crawling on a high chair.         Upon these
          discoveries, the Agency assisted by providing cleaning
          supplies.

                [Footnote 4] The caseworker formerly
                involved with this family is no longer
                employed by the Agency.

          Over the years, the majority of the visits to Mother’s
          home were scheduled visits, yet Ms. Way testified that
          upon entering the home, it was consistently found in
          the same cluttered and filthy condition. Mother was
          repeatedly informed that she needed to clean the
          home. The Agency notes through the years included
          descriptions such as filthy, smelling of human and dog
          urine, dog feces in the home, trash on the floors
          throughout the home, food on the floor, ants, and a
          fence around a swimming pool that remained
          unrepaired.       During an announced visit on
          November 20, 2013, Mother refused to show the
          caseworker where the Children slept. During an
          unannounced visit on August 4, 2015, the caseworker
          discovered the family was sleeping in the basement
          due to oppressive odors upstairs in the home. The
          inability to breathe clean air in the home was always
          of particular concern to the Agency due to both
          Children suffering from asthma.

          Ms. Way testified about exposed nails in the home,
          choking hazards on the floor, cleaning products and
          spray paint within reach of the Children, and medicine
          bottles not safely situated.       During one visit a
          caseworker had to step outside the home and became
          ill due to the extremely foul odor inside. One week
          later, on September 1, 2016, the caseworker arrived
          for a scheduled visit and observed a basement that
          smelled of urine, no sheets on the beds, debris all over
          the floors, and urine filled bottles into which Mother
          had the Children urinate. Mother refused to allow the
          caseworker to photograph the conditions.             The
          caseworker attempted an unannounced visit on
          February 28, 2018. Although no one answered the


                                   -4-
J. S02001/19


          door, the caseworker recognized a strong smell of
          urine from outside the door.[Footnote 5] Ms. Way
          testified Mother has never informed the Agency that
          she cleaned the home and requested the Agency to
          reassess the living conditions, nor did she inform the
          Agency that she was living elsewhere, in a cleaner and
          safer environment for her and the Children.

               [Footnote 5] During this period Mother,
               and when relevant, the Children, lived
               with the maternal grandfather and
               great-grandfather.        The    Agency
               caseworkers      encountered     similar
               unacceptable,    unsanitary   conditions
               wherever Mother resided with her
               Children.

          We also heard the testimony of Desiree Mullen, the
          Agency supervisor involved in this case between
          February 2016 and February 2018.          Ms. Mullen
          testified that the most significant concern to the
          Agency was that for years, Mother did not have an
          appropriate living environment for the Children, and
          that for many months Mother refused to allow the
          Agency to enter her home. The poor condition of the
          home was so extreme that it was referenced in Agency
          notes as “deplorable.”     Ms. Mullen testified that
          Mother had discussed obtaining full-time employment
          for herself and new housing for the Children since
          2014, but had accomplished neither.[Footnote 6]
          Despite the Agency repeatedly informing Mother
          during eight (8) years of Agency involvement, that
          she could and should improve the environment in
          which Children lived by cleaning the home, Mother
          failed to do so. Ms. Mullen testified that the only
          explanation Mother shared during the time the
          Children lived in her father’s home, was that no one
          else helped her with housecleaning.

               [Footnote 6] Mother gave birth to another
               child in November 2017, about two weeks
               after she had informed the Agency of her
               pregnancy. That child is being cared for



                                  -5-
J. S02001/19


                by the paternal grandmother and great-
                grandmother.

          The Agency was concerned that Mother’s conduct may
          have been associated with mental health issues, and
          suggested to Mother as early as 2012 that she should
          pursue a mental health evaluation. Mother failed to
          consistently participate in mental health treatment.
          Mother would provide the Agency a verification of an
          evaluation but then no further proof of treatment.
          Mother refused to sign releases for the Agency to
          access any related mental health information.
          Ms. Mullen testified that twice Mother failed to appear
          for treatment appointments. In June 2014 Mother
          informed the Agency that she was not receiving any
          treatment.

          In September 2014, Mother agreed in Dependency
          Court to seek a psychological evaluation. In 2016,
          Mother reported attending counseling, but she would
          not sign a release or inform the caseworker where she
          was allegedly receiving treatment. In 2017, Mother
          informed the Agency that she was not receiving
          counseling, and in February 2018, she reported
          receiving therapy at Penndel Mental Health. Given
          Mother’s unwillingness to comply in this regard, the
          Agency has no better insight today than it did in 2012
          as to whether or not Mother’s mental health status
          impacts her ability to obtain and maintain appropriate
          housing.

          Ms. Mullen testified about the services the Agency has
          provided Mother at various times during the past
          eight (8) years. Those services included assistance
          with housing, employment, and family services to aid
          in prevention of the Children having to be removed
          from the home.

          One example about which Ms. Mullen testified was
          Mother’s noncompliance at a housing group shelter to
          which the Agency had referred Mother in 2013.
          Mother was discharged from that program due to the
          lack of cleanliness of her room which rendered the
          conditions inappropriate and unsafe for the Children.


                                   -6-
J. S02001/19


          Additionally, Mother had not followed through with
          expectations regarding her own mental health and
          services for the Children.

          Mother also failed to effectively engage in parent
          education. Ms. Mullen testified that “most, if not all”
          of the parenting referrals for Mother were not
          successfully completed by her, and were terminated
          by the Agency’s contractor due to Mother’s refusal to
          participate.    Ms. Mullen observed that Mother
          participated in the LINKS Family Services Association
          program “intermittently.”

          Mother has represented to the Agency that she has
          part-time employment.        Mother did not provide
          documentation of that employment to the Agency, nor
          has she ever reported full-time employment.

          Ms. Mullen also testified about the family group
          decision making meetings that were conducted in this
          case. She believed at least two meetings occurred
          which were attended by her and the caseworker,
          along with Mother, Mother’s brother and his
          fiancé/wife, and Mother’s father. The causes that
          brought the Children into the care of the Agency, and
          how those circumstances could be improved, were
          discussed. Included were the need for Mother to
          make the home safe for the Children, and for Mother
          to increase her hours of employment.               Mother
          understood the tasks she needed to accomplish in
          order for the Children to potentially return to Mother’s
          home in August 2016, and she acknowledged that this
          was an important opportunity for her to exhibit
          improvement. Ms. Mullen recounted the tasks as
          follows: “[t]o keep the house clean and appropriate,
          free of clutter, trash, urine, feces, to increase her work
          hours which were floating around 10 hours a week . . .
          for her to follow through with mental health.” Mother
          was also to enroll L.D.G., Jr. in daycare and J.D.G. in
          school. In anticipation of the Children’s return to
          Mother’s home, the assigned Agency caseworker
          assisted Mother in cleaning the home, disposing of
          trash and clutter, removing unsafe items, and



                                    -7-
J. S02001/19


            discarding uneaten food that remained around the
            home.

            Ms. Mullen testified that the caseworker visited
            Mother’s home shortly after the Children returned
            there in August 2016. Mother had not enrolled the
            Children in school or daycare, despite the Agency
            providing funding for the daycare.       Mother had
            returned the Children to wearing pull-ups and
            urinating into bottles, and again there was food and
            garbage strewn about the floors.

            Due to significant concerns regarding the Children’s
            well-being during this six (6) week return to Mother’s
            care, an emergency Order was entered returning the
            Children to the care of the Agency. The Children were
            returned to the foster family with whom they had
            previously resided. The Children’s physical health,
            cleanliness, and social skills had deteriorated during
            their return to Mother’s care. The foster mother had
            to re-educate the Children on properly using a
            bathroom, not throwing trash on the floor, eating
            properly, and using utensils. Additionally, J.D.G. was
            enrolled in school.

Id. at 7-12 (citations to notes of testimony omitted).

      Mother frames her issues on appeal as follows:

            1.    [Did the orphans’] court abuse its discretion
                  when it determined that Mother’s failure to
                  clean proves incapacity, abuse, neglect or
                  refuse [sic] so as to cause the children to be
                  without essential parental care, control, or
                  subsistence necessary for the children’s physical
                  or mental well being as required under Section
                  2511(a)(2)?

            2.    Did the [orphans’] court abuse its discretion
                  when it determined that termination of parental
                  rights best served the needs and welfare of the
                  children as required under Section 2511(a)(5)
                  and Section 2511(a)(8)? [sic]



                                     -8-
J. S02001/19

Mother’s brief at 8.

      At the outset, we note that Mother fails to specifically challenge the

orphans’ court’s determination under Section 2511(b) in her statement of

questions presented. In light of the requisite bifurcated analysis set forth in

Section 2511 of the Adoption Act, however, we excuse Mother’s inartfully

framed issues because that statute requires us to review the developmental,

physical, and emotional needs and welfare of the child in termination cases.

We, therefore, begin our review.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,


                                     -9-
J. S02001/19

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d
387, 394 (Pa.Super. 2003) (citation omitted).

      As previously stated, the termination of parental rights is guided by

Section 2511 of the Adoption Act, which requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).


                                    - 10 -
J. S02001/19

     In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Sections 2511(a)(2), (5), and (8), as well as (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the orphans’ court as to any one subsection of Section 2511(a), as

well as Section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).     Here, we analyze the court’s termination decree pursuant to

Subsections 2511(a)(2) and (b), which provide as follows:

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

             ....

                    (2)   The    repeated     and    continued
                          incapacity, abuse, neglect or refusal
                          of the parent has caused the child
                          to be without essential parental
                          care,    control   or   subsistence
                          necessary for his physical or mental
                          well-being and the conditions and
                          causes of the incapacity, abuse,
                          neglect or refusal cannot or will not
                          be remedied by the parent.

             (b)    Other      considerations.--The       court    in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be
                    terminated solely on the basis of environmental
                    factors such as inadequate housing, furnishings,
                    income, clothing and medical care if found to be
                    beyond the control of the parent. With respect
                    to any petition filed pursuant to subsection
                    (a)(1), (6) or (8), the court shall not consider
                    any efforts by the parent to remedy the
                    conditions described therein which are first


                                      - 11 -
J. S02001/19


                  initiated subsequent to the giving of notice of
                  the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being; and (3) the causes of the incapacity, abuse,
            neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).           “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services,   may   properly   be   rejected    as   untimely   or   disingenuous.”

In re A.L.D., 797 A.2d at 340 (internal quotation marks and citations

omitted).




                                     - 12 -
J. S02001/19

      Here, Mother claims that the orphans’ court abused its discretion when

it terminated her parental rights “for allegations of bad housekeeping and

poverty related to inability to obtain Agency approved housing for herself and

the Children.”   (Mother’s brief at 16.)     Despite Mother’s contention, the

orphans’ court terminated Mother’s parental rights because it:

            found that there was ample evidence to justify the
            termination of Mother’s parental rights to the
            Children, pursuant to Section 2511(a)(2). The period
            during August-September 2016, when the Children
            returned to Mother’s home, strikingly demonstrated
            Mother’s “incapacity” under (a)(2) as to remedying
            the significant parenting problems that brought the
            family to the Agency’s attention eight (8) years prior,
            in 2010, and which later required the Children to be
            brought into Agency care in 2013. These incapacity
            factors included, most significantly, Mother’s unsafe
            housing, along with her reluctance to obtain full-time
            employment, and her failure to address potential
            mental health issues.

            Mother failed to cooperate with the many services
            provided by the Agency over many years.
            Additionally, Mother failed to utilize the assistance
            provided by the Agency as a catalyst for improved
            parenting, such as being provided with cleaning
            supplies and the caseworker physically assisting in
            cleaning the home. Unfortunately, shortly thereafter,
            Mother allowed the home to lapse into unsafe and
            unhealthy conditions.

Orphans’ court opinion, 10/12/18 at 12-13.

      We have carefully reviewed the record and conclude that it supports the

orphans’ court’s factual findings and that the orphans’ court did not abuse its

discretion in terminating Mother’s parental rights under Section 2511(a)(2).

The record demonstrates that the conditions that existed upon removal


                                    - 13 -
J. S02001/19

establish repeated and continued incapacity, abuse, neglect, or refusal of

Mother that caused the Children to be without essential parental care, control,

or subsistence necessary for his physical or mental well-being, the causes of

which Mother cannot or will not remedy.

      We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include “[i]ntangibles such as
            love, comfort, security, and stability.” In re K.M., 53
A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
            A.2d [481, 485 (Pa. 1993)], this Court held that the
            determination of the child’s “needs and welfare”
            requires consideration of the emotional bonds
            between the parent and child. The “utmost attention”
            should be paid to discerning the effect on the child of
            permanently severing the parental bond. In re K.M.,
53 A.3d at 791.       However, as discussed below,
            evaluation of a child’s bonds is not always an easy
            task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                    - 14 -
J. S02001/19

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 73 A.3d at 268.       The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.




                                      - 15 -
J. S02001/19

     In determining that termination of Mother’s parental rights favored

Children’s needs and welfare, the orphans’ court opined:

           The court-appointed legal directed counsel for
           Children shared that J.D.G. wanted this Court to be
           aware that he enjoys his visits with Mother and would
           like to see her more. Though legal directed counsel
           expressed that J.D.G. did not seem to appreciate the
           full meaning of termination or adoption, counsel
           stated: “I was able to glean that [J.D.G.] didn’t think
           it was particularly a good idea . . . to go home and live
           with Mom at this time.” Counsel expressed that the
           younger child, L.D.G., Jr., did not seem to
           comprehend these proceedings and any impact on his
           future. He did state that he enjoyed living with the
           foster family, but like J.D.G., enjoyed his visits with
           Mother and would enjoy being able to visit more.

           We have no doubt that Mother loves the Children and
           that they love her. Unfortunately, the record contains
           clear and convincing evidence that Mother has not
           made reasonable or responsible strides toward
           adequately being able to parent the Children. The
           evidence presented overwhelmingly suggests that
           Mother, over the course of many years with the
           Agency’s active involvement, has refused or been
           otherwise incapable of providing adequate housing
           and support for herself or the Children.

           “[T]he court cannot and will not subordinate
           indefinitely a child’s need for permanence and stability
           to a parent’s claims of progress and hope for the
           future.” See M.E.P., 825 A.2d at 1276 (“A child’s life
           simply cannot be put on hold in the hope that the
           parent will summon the ability to handle the
           responsibilities of parenting.”) (citations omitted).
           Here, Mother has repeatedly failed to remedy her
           parental incapacities. When these considerations are
           balanced against the Children’s needs for permanence
           and stability, this Court reluctantly but firmly
           concluded that it was in the best interests of L.D.G.,
           Jr. and J.D.G. to grant the Agency’s Petition to
           Terminate Mother’s Parental Rights.


                                    - 16 -
J. S02001/19



Orphans’ court opinion, 10/12/18 at 16-17 (footnote 9 omitted; record

citations omitted).

      Additionally, our review of the record demonstrates that Desiree Mullen,

the case supervisor from February 2016 to February 2018, testified at the

termination hearing.   (Notes of testimony, 7/17/18 at 9-10.)     Ms. Mullen

testified that after the Children were adjudicated dependent, they were placed

in the custody of their paternal aunt in August 2014. (Id. at 19-20.) On

September 8, 2014, an emergency custody order was entered and the

Children were placed into the Agency’s care. (Id. at 20.) They remained in

Agency care for 23 months where they spent time in two different foster

homes. (Id. at 22-24) On August 3, 2016, the Children were returned to

Mother. (Id.) On September 13, 2016, the Children were returned to Agency

care, where they have remained. (Id.)

      In September 2016, the Children were returned to the foster home that

they had been in prior to being returned to Mother. (Id. at 23-24.) They

remained in that foster home until approximately June 2017.         (Id.)   At

Mother’s suggestion and following vetting, the Children were placed into the

home of a kinship resource. (Id. at 24-25.) Less than two months later, that

kinship resource returned the Children to the Agency due to the Children’s

behavioral issues. (Id. at 26.) The Children were then returned to the prior

foster home where they remained until June 2018. (Id.) In June 2018, the

Children were placed in a long-term resource foster home. (Id.)


                                    - 17 -
J. S02001/19

      Ms. Mullen testified that the Children are flourishing in their current

foster home and that the foster family is committed to meeting the Children’s

needs and have expressed their desire to be an adoptive resource. (Id. at

29, 31-32.) Ms. Mullen further testified that termination of Mother’s parental

rights would best serve the Children’s needs and welfare, as well as solidify

their relationship with their foster family. (Id. at 32-33.) Ms. Mullen also

testified that even though the Agency recognizes that the Children have a

connection to their Mother, the Children have been in Agency care for nearly

four years and the Agency believes that their need for permanence outweighs

that connection. (Id. at 35-36.)

      The record further reflects that the Children’s legal representative,

Timothy Barton, Esq., met with the Children individually and together on

July 11, 2017. (Id. at 142.) J.D.G. stated that he enjoys spending time with

Mother and that he also enjoys living with his foster family. (Id. at 143.) On

the basis of the answers J.D.G. provided to Mr. Barton’s questions, Mr. Barton

concluded that J.D.G. did not believe it was a good idea that he be returned

to his Mother. (Id. at 143-144.) L.D.G. stated that he “love[s]” to see his

Mother but that he liked living with his foster family. (Id. at 144.)

      In balancing the Children’s needs for permanence and stability against

Mother’s claims of progress and hopes for the future, the orphans’ court

“reluctantly but firmly” concluded that the Children’s needs and welfare were




                                     - 18 -
J. S02001/19

best served by termination of Mother’s parental rights.       After carefully

reviewing the record, we find no abuse of discretion.

     Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the orphans’ court appropriately terminated

Mother’s parental rights under Sections 2511(a)(2) and (b).

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 2/21/19




                                    - 19 -